Judgment reversed and a new trial granted, with costs to abide the event, upon the ground that there is no proof that the village was guilty of negligence in maintaining this pole in the particular place and manner. No opinion.
■ Concur: Judges Desmond, Fuld, Fboessel, Van Voorhis and Burke. Chief Judge Conway and Judge Dye dissent and vote to affirm upon the ground that the evidence was sufficient to present a question of fact from which a jury could reasonably conclude that the Village of Herkimer was negligent in maintaining* the utility pole in the manner it did and that the location of the pole was a proximate cause contributing to the injuries of plaintiff Lauanna Darling.